Case 7:20-cv-10717-VB Document 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

B.V., A.V., and S.V.,
Plaintiffs,

Vv.

ORDER

f
|
'

Le

|| DATE FILED: _\2_/

Filed 12/29/20 Page1of1

USBC SPRY
DOCUMENT
ELECTRONICALLY FILED
DOCH:

 

 

 

 

20 CV 10717 (VB)

PLEASANTVILLE UNION FREE SCHOOL

DISTRICT,

Defendant.

x

 

The Court conducted an on-the-record status conference today, at which counsel for
plaintiffs and defendant appeared by telephone.

Accordingly, it is HEREBY ORDERED:

1. By January 5, 2021, plaintiffs’ counsel shall file with the Court a supplement, not to
exceed five pages, to plaintiffs’ reply memorandum of law in support of their motion for a

preliminary injunction.

2. If defendant believes that it needs to further respond to plaintiffs’ supplement, it shall
write a letter to the Court requesting leave to file a sur-reply on or before January 8, 2021.

Dated: December 29, 2020
White Plains, NY

SO ORDERED:

Yul

 

Vincent L. Briccetti
United States District Judge
